Citation Nr: 1828488	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-15 410	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for acne vulgaris scarring of the head, face, or neck.

2.  Entitlement to a compensable rating for acne vulgaris scarring of the right upper extremity.

3.  Entitlement to a compensable rating for acne vulgaris scarring of the left upper extremity.

4.  Entitlement to a compensable rating for acne vulgaris scarring of the anterior trunk.

5.  Entitlement to a compensable rating for acne vulgaris scarring of the posterior trunk.


REPRESENTATION

Appellant represented by:	Attorney Marcia L. Moellring
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 0 percent rating for acne vulgaris.  A May 2012 rating decision granted a 10 percent rating for acne vulgaris, throughout (from September 16, 2010).  In April 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2015, the Board remanded the matter for additional development.  A March 2018 rating decision recharacterized the service connected disability as acne scarring of the head, face, or neck associated with acne vulgaris, and assigned a 50 percent rating throughout; the rating decision also granted service connection for acne scarring of the right upper extremity, the left upper extremity, the anterior trunk, and the posterior trunk, rated 0 percent, each.

The matter of entitlement to a rating in excess of 50 percent for acne vulgaris scarring of the head, face, and neck on an extraschedular basis is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.




FINDINGS OF FACT

1.  The Veteran's acne vulgaris scarring of the head, face, and neck is not shown to at any time have been have been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement; or by any limitation of function or other disabling effects.

2.  The Veteran's acne vulgaris scarring of the right upper extremity, left upper extremity, anterior trunk, and posterior trunk is superficial, not unstable or painful, not 144 square inches or greater in area, and does not cause functional limitations.


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 50 percent for acne vulgaris scarring of the head, face, or neck is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7800, 7803, 7804, 7805 (2017).

2.  Compensable ratings for acne scarring of the right upper extremity, of the left upper extremity, of the anterior trunk, and of the posterior trunk are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in September 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran and his attorney have not raised any issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its July 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Acne is rated under Code 7828 in the Schedule of Ratings - Skin.  Under that Code, a 30 percent (maximum) rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck; a 10 percent rating is warranted for deep acne affecting less than 40 percent of the face and neck or deep acne other than on the face and neck; and a 0 percent rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  It may alternatively be rated as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801-7805), depending upon the predominant disability.

Under Code 7800, a 50 percent rating is warranted for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five of the following characteristics of disfigurement: scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  An 80 percent rating is warranted for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more of the characteristics of disfigurement listed.

Note (4) to Code 7800 states that disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate Code, and 38 C.F.R. § 4.25 is to be applied to combine the evaluation with the rating assigned under Code 7800.

Note (5) to Code 7800 states that the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under Code 7801, scars not of the head, face, or neck that are deep and nonlinear warrant a 10 percent rating for areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters); a 20 percent rating for areas of at last 12 square inches but less than 72 square inches (465 square centimeters); a 30 percent rating for areas of at least 72 square inches but less than 144 square inches (929 square centimeters); and a 40 percent rating for areas of 144 square inches or greater.

Under Code 7802, a 10 percent (maximum) rating is warranted for scars not of the head, face, or neck, that are superficial and nonlinear of areas of 144 square inches or greater.

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  

On October 2010 VA examination, the Veteran reported that he has had multiple lesions that have had to be opened, and that he has been on a constant regimen of ibuprofen and tetracycline three times per day for over 30 years, since 1972.  He reported that he still had problems with lesions that become painful and need to be opened and drained, though not as bad as before he began medication.  He reported that if he does not take the medication, his condition returns to the pre-medication state.  His skin symptoms included lesions and scarring, with no systemic symptoms.  The examiner noted that the medication treatment was systemic but neither a corticosteroid nor an immunosuppressive.

On physical examination, there was deep skin involvement of acne with deep inflamed nodules and pus-filled cysts, affecting 40 percent or greater of the face and neck, as well as other areas including the chest, back, and both arms.  The examiner noted there were no active lesions at that time but there were many scars from past cystic lesions on the Veteran's face, neck, chest, back, and arms.  The diagnosis was acne vulgaris.

Based on this evidence, the October 2010 rating decision on appeal continued a 0 percent rating for the Veteran's acne vulgaris, under Code 7806.  A May 2012 rating decision granted a 10 percent rating for acne vulgaris under Code 7828, effective September 16, 2010, the date on which the increased rating claim was received.

At the April 2015 Board hearing, the Veteran testified that he was started on tetracycline three times per day in approximately February 1972, which he continued for many years; he testified that he was recently changed to minocycline once per day because tetracycline was no longer available.  He testified that he has had a beard for many years because he has a lot of scars and the skin underneath is very tender.  He testified that if he did not take the antibiotic, his face and neck would swell up in about four days.  He testified that he had a brief lapse in medication about a month and a half earlier, and the acne flared up on his neck, back, and right shoulder, so he doubled the medication when it arrived; after about six days, the lesions subsided and went away.

In July 2015, the Board noted that the criteria for rating scars require specific findings regarding the characteristics of the scars (e.g. size, area affected, disfigurement, deep/superficial, linear), and that the October 2010 VA examiner did not provide sufficient findings to adequately address the rating criteria for scars associated with the Veteran's acne vulgaris; the matter was remanded for a new examination.

On January 2017 VA skin diseases examination, the diagnosis was acne vulgaris.  The Veteran reported there has been no difference in the course of his treatment as long as he continues taking the medication daily and at the same time, currently 50 milligrams of minocycline once daily.  He reported that most all of the scarring occurred in the 1970s, and none in the previous 1 to 2 years.  The examiner noted that the Veteran's skin condition causes scarring or disfigurement of the head, face, or neck, noting that he could palpate the skin from the neck up to 3 inches in the hair line of the back of the neck, and the skin under the full facial beard is rough, thick, and coarse, and the nose shows rhinophyma.  There were no systemic manifestations due specifically to any skin diseases.  The Veteran's acne vulgaris has been treated with constant/near constant oral medications in the past 12 months consisting of antibiotics (minocycline).  His skin condition was noted to include deep acne (deep inflamed nodules and pus-filled cysts) affecting 40% or more of the face and neck and affecting body areas other than the face and neck.  The examiner noted that the Veteran had no active areas on exam, and all areas examined were scarred areas.

On January 2017 VA scars examination, the Veteran was noted to have 3 scars to the right upper extremity, left upper extremity, anterior trunk, and posterior trunk.  He had 3 scars of the head, face, and/or neck with abnormal pigmentation or texture.  His scar to the back and shoulders consisted of multiple small scars measuring less than 1 centimeter by 0.2 centimeters from acne, healed, superficial, and non-linear.  His scar to the front torso consisted of multiple small scars measuring less than 1 centimeter by 0.2 centimeters from acne, healed, superficial, and non-linear.  His scar to the shoulders consisted of multiple small scars measuring less than 1 centimeter by 0.2 centimeters from acne, healed, superficial, and non-linear.  None of the scars of the trunk or extremities were painful, unstable, both painful and unstable, or due to burns.  Regarding the scars or other disfigurement of the head, face, or neck, one scar was from the base of the neck up to 3 inches into the hair line; the examiner could palpate the skin at the hair line as rough, thick, and coarse, other than the rest of the hair on top; it measured more than 10 centimeters in length and more than 5 centimeters in width.  The second scar covered the entire facial beard area, from the base of the neck up into the entire hair line of the beard on the face; it measured more than 10 centimeters in length and more than 10 centimeters in width.  The third scar was over the entire nose, very coarse, and scarred, described as rhinophyma; it measured 5 centimeters in length and 4 centimeters in width.  None of the scars of the head, face, or neck were painful, unstable, both painful and unstable, or due to burns, and each was healed.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The surface contours of the scars were elevated and depressed on palpation.  There was irregular texture of the scars of the head, face, or neck.  The approximate total area of head, face, and neck with abnormal texture was 170 square centimeters.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scars or disfigurement of the head, face, or neck did not result in limitation of function or impact the Veteran's ability to work.  The examiner noted that the Veteran's scars were very difficult to measure due to the coarseness and extent of the scars; he has had multiple pinpoint abscesses over the back, torso, shoulders, and up the neck to the head and face.  The examiner noted that the Veteran wears a full beard to cover the extent of scarring covering the face and hair longer than normal to help cover the back hair line scarring.  The examiner opined that the total body area affected is greater than 40%, and the exposed area affected is greater than 40 percent; the percentage affected is currently scarred areas, as no active areas were seen on the day of the exam.

Based on this evidence, a March 2018 rating decision recharacterized the service connected disability as acne scarring of the head, face, or neck associated with acne vulgaris, and assigned a 50 percent rating throughout the appeal period (from September 16, 2010) under Code 7800, because scarring/disfigurement of the head, face, or neck is the predominant disability, rather than active acne vulgaris.  The rating decision also granted service connection for acne scarring of the right upper extremity, the left upper extremity, the anterior trunk, and the posterior trunk, rated 0 percent, each.

VA and non-VA treatment records reflect symptomatology largely similar to that described on VA examinations.

Regarding acne scarring of the Veteran's head, face, or neck, the evidence of record does not include any records showing that the above-listed criteria for a rating in excess of 50 percent were met (or approximated) at any time during the evaluation period.  At no time during the appeal period is it shown that the acne scarring of the head, face, or neck resulted in visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired set of features; produced six or more of the cited characteristics of disfigurement; caused any limitation of function; involved unstable or painful scars; or had any disabling effects not considered in a rating under any other Code.  VA examinations have not found that the acne scarring causes any functional impairment.  Notably, as 30 percent is the maximum rating for active acne under Code 7828 (and deep acne with deep inflamed nodules and pus-filled cysts affecting 40 percent or more of the face and neck is not shown), that Code does not provide an alternate basis for the assignment of a higher rating.  

Regarding the acne scarring of the bilateral upper extremities, anterior trunk, and posterior trunk, the scars at issue are not shown to be other than superficial, and are not shown to be tender or painful on examination, or unstable.  They do not meet or exceed 144 sq. inches in area, and are not shown to have any disabling effects.  Active deep acne with deep inflamed nodules and pus-filled cysts on these areas is not shown.  Accordingly, none of the scars of either upper extremity, the anterior trunk, or the posterior trunk, meets the schedular criteria for a 10 percent rating, and such rating is not warranted.  

The Veteran contends that he merits a 60 percent rating under Code 7806 (dermatitis or eczema), based on the need for constant or near-constant systemic medication, with more than 40 percent of his entire body or more than 40 percent of exposed areas affected.  However, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  38 C.F.R. § 4.20.  Acne is rated under Code 7828 based on active acne, and incorporated into that Code is guidance to evaluate acne scarring under Codes 7800 to 7805, depending on the predominant disability.  The need for frequency of systemic therapy for acne is not a consideration under Code 7828.  Therefore, a schedular rating in excess of 50 percent is not warranted.

The matter of referral for extraschedular consideration is addressed in the remand below.
ORDER

A schedular rating in excess of 50 percent for acne vulgaris scarring of the head, face, or neck is denied.

Compensable ratings for acne vulgaris scarring of the right upper extremity, left upper extremity, anterior trunk, and posterior trunk are denied.


REMAND

The Veteran takes systemic medication (not a criterion under 7828, and by extension Codes 7800-7805), and the analysis turns to consideration of an extraschedular rating.  His frequent use of systemic antibiotic medication for acne vulgaris is well documented.  He contends that the antibiotics constitute "systemic therapy such as [emphasis added] corticosteroids or other immunosuppressive drugs" (under Code 7806), and has submitted medical literature (Acne: Systemic Treatment) in support.  Although his medication is classified as anti-bacterial, rather than corticosteroids or immunosuppressive therapy, the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any oral or parenteral medication prescribed for a skin disorder by a medical professional.

The Veteran acknowledges the limitations under the Code 7828 criteria, but argues that the effects of the treatment required to control his acne far exceed what is encompassed by the Code 7828 criteria, and that therefore rating under an analogous code (7806) would not be inappropriate.  (Notably, 38 C.F.R. § 4.20 provides for analogous ratings for unlisted conditions; the existence of Code 7828 excludes acne from the ranks of the unlisted.)  However, if there are pathology, symptoms, impairment, not encompassed in the schedular criteria, an extraschedular evaluation may be assigned to compensate for disability not encompassed by the schedular criteria.  The matter of an extraschedular rating for the Veteran's acne vulgaris is raised by the long-term systemic medication that has been required for treatment of the disability.  In such circumstances governing regulatory provisions must be met (38 C.F.R. § 3.321(b)(1)); here, they have not yet been addressed.  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should prepare a summary of the Veteran's and his attorney's allegations regarding symptoms, impairment, and (nature and extent of) treatment due to acne vulgaris not encompassed by the schedular criteria (including as described in testimony at the hearing); findings regarding the severity of the acne vulgaris; and all other factors that would have bearing on whether an extraschedular rating is warranted, and refer the claim to the Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b).

2.  The AOJ should review the record and adjudicate the matter of entitlement to an extraschedular rating in excess of 50 percent for the acne vulgaris (implementing any directives by the Director, Compensation Service).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


